EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicants’ representative, JARED SCHOLZ, on 04/19/2022.

The application has been amended as follows: 

1. 	(Currently Amended) A method of processing query subscriptions for streaming real-time messages from a messaging platform, the method comprising: 
transmitting, by a client application of a user device, a query subscription request, over a network, to a subscription executor of the messaging platform, the query subscription request configured to cause the subscription executor to generate a query subscription to be executed on a queue of messages exchanged on the messaging platform;
transmitting a subscribe request, over the network, to a transport engine of the messaging platform, the subscribe request configured to cause the transport engine to create a delivery channel between the transport engine and the client application;
receiving a stream of messages that satisfy a criteria of the query subscription via the delivery channel, wherein the delivery channel remains active while the query subscription is active
periodically transmitting a renew request until the query subscription is inactive, over the network, to the transport engine,  renew the query subscription by extendingtime of the query subscription, the renew request configured to cause the transport engine to renew the delivery channel for the renewed query subscription. 

2.	(Original) The method of claim 1, wherein the query subscription request includes a query term and a user identifier.

3.	(Previously Presented) The method of claim 1, wherein the query subscription request includes a GraphQL subscription query over hypertext transfer protocol (HTTP).    

4.	(Cancelled)  

5.	(Previously Presented) The method of claim 1, further comprising:
receiving a subscription status response, over the network, from the subscription executor, the subscription status response including a transport topic identifier and a subscription identifier; and
generating the subscribe request to include the transport topic identifier and the subscription identifier, the transport topic identifier and the subscription identifier configured to be used by the transport engine to create the delivery channel.

6.	(Original) The method of claim 1, wherein the query subscription request and the subscribe request are transmitted substantially in parallel with each other.  

7.	(Currently Amended) The method of claim 1, further comprising:
displaying the stream of messages in a display column on a user interface of the client application, wherein the renew request is transmitted in response to the display column being displayed on the user interface at a predetermined time instance

8.	(Previously Presented) The method of claim 7, wherein the stream of messages includes one or more messages that are automatically displayed without a user refreshing the display column.

9.	(Previously Presented) The method of claim 7, the method further comprising:
generating the query subscription request in response to display column being created.

10.	(Previously Presented) The method of claim 7, wherein the display column displays messages posted by user accounts connected to a user account of the client application in a connection graph of the messaging platform.

11.	(Previously Presented) The method of claim 7, wherein the display column displays

12. 	(Currently Amended) A non-transitory computer-readable medium storing executable instructions that when executed by at least one processor are configured to cause the at least one processor to execute operations, the operations comprising:
transmitting, by a client application executable by a user device
transmitting a subscribe request, over the network, to a transport engine of the messaging platform, the subscribe request configured to cause the transport engine to create a delivery channel between the transport engine and the client application, the delivery channel is configured to expire unless renewed within a threshold period of time;
receiving a stream of messages that satisfy criteria of the query subscription via the delivery channel, wherein the delivery channel remains active while the query subscription is active
displaying the stream of messages in a display column on a user interface of the user device; and
transmitting a renew request, over the network, to the transport engine in response to the display column being displayed on the user interface within [[the]] a threshold period of time renew the query subscription by extending, the renew request configured to cause the transport engine to renew the delivery channel for the renewed query subscription. 

13.	(Previously Presented) The non-transitory computer-readable medium of claim 12, wherein the renew request is configured to cause generation of a renew call that is received by one or more event producers to update the expiration time.    

14.	(Previously Presented) The non-transitory computer-readable medium of claim 12, wherein the query subscription request is a GraphQL subscription query over hypertext transfer protocol (HTTP).  

15.	(Previously Presented) The non-transitory computer-readable medium of claim 12, wherein the operations further comprise:
receiving a status message, over the network, from the transport engine via the delivery channel; and  
re-transmitting the query subscription request and the subscribe request in response to the status message.  

16.  	(Currently Amended) A system comprising:
at least one processor; and
a non-transitory computer-readable medium storing executable instructions that when executed by the at least one processor cause the at least one processor to: 
transmit a query subscription request, over a network, to a subscription executor of a messaging platform, the query subscription request configured to cause the subscription executor to generate a query subscription to be executed on a queue of messages posted to the messaging platform;
transmit a subscribe request, over the network, to a transport engine of the messaging platform, the subscribe request configured to cause the transport engine to create a delivery channel between the transport engine and a client application of a user device;
receive a stream of messages that satisfy criteria of the query subscription via the delivery channel, wherein the delivery channel remains active while the query subscription is active
display the stream of messages in a display column on a user interface of the client application; and
transmit a renew request, over the network, to the transport engine in response to the display column being displayed on the user interface within a renew the query subscription by extending, the renew request configured to cause the transport engine to renew the delivery channel for the renewed query subscription. 

17.	(Original) The system of claim 16, wherein the query subscription request is a GraphQL subscription query including a query term and a user identifier.

18.	(Cancelled)  

19.	(Original) The system of claim 16, wherein the query subscription request and the subscribe request are transmitted substantially in parallel with each other.  

20.	(Previously Presented) The system of claim 16, wherein the stream of messages includes one or more messages that are automatically displayed without a user refreshing the display column.   

21.	(Previously Presented) The system of claim 16, wherein the stream of messages includes one or more messages of a conversation graph of the messaging platform, the one or more messages of the conversation graph being displayed without a user refreshing the display column.   

22.	(Currently Amended) A non-transitory computer-readable medium storing executable instructions that when executed by at least one processor cause the at least one processor to execute operations, the operations comprising: 
receiving, over a network, a query subscription request from a user device to create a query subscription; 
storing the query subscription at one or more event producers of a messaging platform; 
generating response events while the query subscription is active, wherein each of the response events is generated in response to a message posted to the messaging platform matching the query subscription;
receiving, over the network, a subscribe request from the user device;
generating, in response to the subscribe request, a delivery channel between a transport engine and the user device, wherein the delivery channel remains active while the query subscription is active;  
streaming messages identified by the response events to the user device via the delivery channel; and
periodically receiving, over a network, a renew request, until the query subscription is inactive, from the user device, the renew request configured to renew the query subscription by extending an expiration time of the query subscription, the renew request configured to cause the transport engine to renew the delivery channel for the renewed query subscription.

Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record do not render obvious, nor anticipate 
a renew request is periodically transmitted until a query subscription is inactive, wherein the renew request is configured to renew the query subscription by extending an expiration time of the query subscription, wherein the renew request is configured to renew a delivery channel for the renewed query subscription, wherein the delivery channel remains active while the query subscription is active as recited in claim 1;
a renew request is transmitted to a transport engine in response to a display column being displayed on a user interface within a threshold period of time, wherein the renew request is configured to renew the query subscription by extending an expiration time of the query subscription, wherein the renew request is configured to cause the transport engine to renew a delivery channel for the renewed query subscription, wherein the delivery channel remains active while the query subscription is active as recited in claims 12 & 16;
a renew request is periodically received from a user device until a query subscription is inactive, wherein the renew request is configured to renew the query subscription by extending an expiration time of the query subscription, wherein the renew request configured to cause a transport engine to renew a delivery channel for the renewed query subscription, wherein the delivery channel remains active while the query subscription is active as recited in claim 22.
 Thus, claims 1, 12, 16 & 22 are allowed. Dependent claims 2-3, 5-11, 13-15, 17 & 19-20 are allowed at least by virtue of their dependencies from claims 1, 12 & 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159



/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        April 19, 2022